Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 1 of 48 PageID #: 439




            Exhibit E
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 2 of 48 PageID #: 440




                                                                         HB1
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 3 of 48 PageID #: 441




                                                                         HB2
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 4 of 48 PageID #: 442




                                                                         HB3
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 5 of 48 PageID #: 443




                                                                         HB4
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 6 of 48 PageID #: 444




                                                                         HB5
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 7 of 48 PageID #: 445




                                                                         HB6
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 8 of 48 PageID #: 446




                                                                         HB7
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 9 of 48 PageID #: 447




                                                                         HB8
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 10 of 48 PageID #: 448




                                                                         HB9
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 11 of 48 PageID #: 449




                                                                        HB10
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 12 of 48 PageID #: 450




                                                                        HB11
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 13 of 48 PageID #: 451




                                                                        HB12
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 14 of 48 PageID #: 452




                                                                        HB13
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 15 of 48 PageID #: 453




                                                                        HB14
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 16 of 48 PageID #: 454




                                                                        HB15
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 17 of 48 PageID #: 455




                                                                        HB16
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 18 of 48 PageID #: 456




                                                                        HB17
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 19 of 48 PageID #: 457




                                                                        HB18
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 20 of 48 PageID #: 458




                                                                        HB19
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 21 of 48 PageID #: 459




                                                                        HB20
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 22 of 48 PageID #: 460




                                                                        HB21
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 23 of 48 PageID #: 461




                                                                        HB22
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 24 of 48 PageID #: 462




                                                                        HB23
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 25 of 48 PageID #: 463




                                                                        HB24
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 26 of 48 PageID #: 464




                                                                        HB25
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 27 of 48 PageID #: 465




                                                                        HB26
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 28 of 48 PageID #: 466




                                                                                 HB27
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 29 of 48 PageID #: 467




                                                                                 HB28
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 30 of 48 PageID #: 468




                                                                                 HB29
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 31 of 48 PageID #: 469




                                                                        HB30
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 32 of 48 PageID #: 470




                                                                        HB31
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 33 of 48 PageID #: 471




                                                                        HB32
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 34 of 48 PageID #: 472




                                                                        HB33
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 35 of 48 PageID #: 473




                                                                        HB34
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 36 of 48 PageID #: 474




                                                                        HB35
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 37 of 48 PageID #: 475




                                                                        HB36
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 38 of 48 PageID #: 476




                                                                        HB37
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 39 of 48 PageID #: 477




                                                                        HB38
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 40 of 48 PageID #: 478




                                                                        HB39
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 41 of 48 PageID #: 479




                                                                        HB40
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 42 of 48 PageID #: 480




                                                                        HB41
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 43 of 48 PageID #: 481




                                                                        HB42
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 44 of 48 PageID #: 482




                                                                        HB43
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 45 of 48 PageID #: 483




                                                                        HB44
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 46 of 48 PageID #: 484




                                                                       HB45
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 47 of 48 PageID #: 485




                                                                        HB46
Case 2:17-cr-00585-JS Document 19-6 Filed 04/10/19 Page 48 of 48 PageID #: 486




                                                                        HB47
